PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
On January 30, 2002, claimant paid a traffic ticket in Dunbar, Kanawha County. On June 2, 2002, claimant was pulled over by police and informed that her license was suspended and she was placed under arrest. Claimant was forced to pay $150.00 as a percentage of her bail in order to be released from jail. Apparently, respondent had failed to note that claimant had received a ticket which she paid prior to the deadline of February 16, 2002. Claimant seeks reimbursement of $150.00 for the percentage of bail she was required to pay as a result of respondent’s error.
In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method to reimburse claimant for a loss such as that experienced by claimant; therefore, the claim has been submitted to this Court for determination.
The Court, having reviewed the facts and circumstances in this claim, has determined that claimant is entitled to a recovery for his sustained loss.
Accordingly, the Court makes an award to claimant in the amount of $150.00.
Award of $150.00.